Citation Nr: 0523058	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetic 
retinopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action that 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for diabetes 
mellitus that was previously denied by the Board in a 
decision of October 1971.  

In May 2005 the veteran appeared and gave testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.   

The issues of entitlement to service connection for diabetes 
mellitus and diabetic retinopathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an October 1971 decision, the Board denied the 
veteran's claim of service connection for diabetes mellitus.  

2.  Evidence added to the record since the October 1971 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim and must be considered in order to 
fairly decide its merits.  



CONCLUSION OF LAW

1.  The Board's October 1971 decision denying the veteran's 
claim of service connection for diabetes mellitus is final.  
38 U.S.C.A. §§ 7104, 7266 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1105 (2004).  

2.  Evidence received since the October 1971 Board decision 
denying service connection for diabetes mellitus is new and 
material; the claim of entitlement to service connection for 
diabetes mellitus is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  

In view of the Board's favorable decision in regard to the 
veteran's application to reopen his claim for service 
connection for diabetes mellitus, further assistance is 
unnecessary to aid the appellant in substantiating his 
particular appellate issue.  



Applicable Law

Once a denial of service connection becomes final, the claim 
cannot be reopened unless new and material evidence has been 
presented.  38 U.S.C.A. § 5108.

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

For claims, such as this one, received after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).  

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Diabetes mellitus may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (Wet 2002): 38 C.F.R. § 3.307, 
3.309 (2004)


Factual Background and Analysis

The evidence associated with the record at the time of the 
Board's October 1971 decision that denied service connection 
for diabetes mellitus may be briefly summarized.  The 
veteran's service medical records show that a urinalysis 
study in January 1967 revealed 2+ sugar with a negative 
repeat urinalysis.  

A blood chemistry test of early February 1967 was reportedly 
positive for glucose with a 98 fasting blood sugar.  A 
urinalysis performed on the veteran's January 1998 
examination prior to service discharge was negative for 
sugar.  

A urinalysis performed by VA in April 1968 was negative for 
sugar as was a privately performed urinalysis in June 1968.  

Following a June 1970 hospitalization at a private facility, 
the diagnosis was mild maturity onset diabetes mellitus.  

In a September 1970 statement a private physician reported 
that the veteran had complained of weight loss and excessive 
thirst for several months duration.  The doctor opined that 
the veteran's diabetes was probably of almost three years 
duration.  

The evidence associated with the claims folder subsequent to 
the October 1971 Board decision includes a statement from a 
private physician received in November 1971 that reflected a 
history of diabetes that was diagnosed in June 1970.  

In a February 1972 statement the veteran stated that he was 
only given urinalysis tests during service and that he was 
not given any glucose testing involving drawing blood during 
service.  

Additional private clinical records reflect treatment for 
diabetic retinopathy in the late 1990s.  VA clinical records 
reflect treatment for various disorders, including diabetes 
mellitus, from 2000 to 2002.

During the May 2005 hearing the veteran testified that he was 
found to have sugar in his urine during 1967, while in 
service.  He said that he had urine tests thereafter during 
service in order to monitor his sugar level and began to lose 
weight, feel tired, and developed a constant thirst shortly 
after service discharge.  Asserted that he was diagnosed as 
having diabetes in 1969, when he received treatment from a 
private hospital, but the records of this treatment had been 
destroyed.  

The basis for the Board's October 1971 denial of service 
connection for diabetes mellitus was, essentially that the 
evidence did not establish that the veteran had this disease 
during service or that it was manifested within one year of 
service discharge.  Since that decision, the veteran has 
stated that conclusive glucose testing was not performed 
during service.  He has also stated that he was diagnosed as 
having diabetes mellitus after a private hospitalization in 
1969, and he has reported symptoms of diabetes beginning in 
service and continuing thereafter.  

The veteran's testimony goes to proving the necessary 
elements of service onset and a continuity of symptomatology.  
Such evidence is not cumulative of evidence that was of 
record at that time and such evidence is also material since 
it is directly relevant to the issue on appeal and is of such 
significance that it raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
diabetes mellitus.  


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for diabetes mellitus is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The record documents current diabetes mellitus.  There were 
suspicions of diabetes in service, and the veteran has 
reported a continuity of symptoms beginning in service.  His 
report of symptoms is sufficient to trigger VA's duty to 
provide him an examination.  Duenas v. Principi, 18 Vet. App. 
512 (2004).  An examination is needed to obtain a competent 
opinion as to the relationship between current diabetes and 
service.

The issue of entitlement to service connection for diabetic 
retinopathy is inextricably intertwined with that of service 
connection for diabetes mellitus. Harris v. Derwinski, 1 Vet 
App 180 (1991).  Consideration of this issue is deferred 
pending a decision on the diabetes claim.

This case is therefore REMANDED for the following action:  

1.  The veteran should be afforded an 
endocrinology examination to determine the 
etiology of his diabetes mellitus.  The 
examining physician should review the 
claims folder, and the examiner should note 
that the review has taken place.  After the 
examination and a review of the record, the 
examiner should express an opinion, with 
rationale, as to whether it is at least as 
likely as not (50 percent probability or 
more) that diabetes mellitus had its onset 
during service or was manifested to a 
compensable degree within one year 
following service discharge.  

2.  The AMC or RO should then readjudicate 
the issues of service connection for 
diabetes mellitus and service connection 
for diabetic retinopathy.  If either 
benefit remains denied, a supplemental 
statement of the case should be issued.  
The case should then be returned to this 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


